F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            FEB 4 2002
                               TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

 JONATHAN CARLOS BROWN,
             Plaintiff-Appellant,                       No. 01-1505
 v.                                                (D.C. No. 01-Z-1287)
 JOHN SUTHERS, Executive Director                        (D. Colo.)
 for the Colorado Department of
 Corrections; MR. NEUFELD; MR.
 LAWSON; MR. MCGARRY;
 Unknown Access Officials; Unknown
 Limon Medical Officials; Other
 Unknown D.O.C. Officials,
             Defendants-Appellees.


                          ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
         This is a pro se state prisoner 42 U.S.C. § 1983 civil rights appeal. Mr.

Brown seeks damages and injunctive relief on his claim that prison officials are

not adequately providing him with medical care. The district court dismissed Mr.

Brown’s complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B) because his

complaint and amended complaint failed to establish the Defendants’ personal

participation in the alleged deprivation of his constitutional rights. The district

court denied Mr. Brown’s motion for reconsideration. Mr. Brown appealed to this

court.

         Mr. Brown failed to allege the essential element of personal participation of

any of the Defendants as is required in a § 1983 civil rights action. See Bennett

v. Passic, 545 F.2d 1260, 1262-63 (10th Cir. 1976). Therefore, after a thorough

review of the briefs and the record, and for substantially the same reasons set

forth in the district court’s well-reasoned October 10, 2001 Order and Judgment

of Dismissal, we hold that no relief is available to Mr. Brown.

         Appellant’s appeal is DISMISSED.

                                                 ENTERED FOR THE COURT



                                                 Monroe G. McKay
                                                 Circuit Judge




                                           -2-